DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no written support for how the spring loaded release actually functions.  The spec only makes a single mention of the structure  and the drawings (Fig. 4 being the most detailed) fail to show any supporting structure for the spring loaded mechanism that allows for release of the cleaning bin.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The new limitation of the claim refers to the second airflow, which is defined in claim 12 as being generated by the evacuation vacuum to remove debris from the robot, but then states that the second airflow is “from a robot vacuum of the mobile floor cleaning robot”, with the airflow created by the robot vacuum being defined as the first airflow in claim 12.  Thus, the new limitation confuse the claim.  As best understood by the examiner, the sealing member being referenced in the claim, disclosed as 186 in the drawings, actually functions to block the first airflow during evacuation operations, and the claim will be treated as such for the sake of the current Office Action. 
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As discussed supra, it is unclear how the spring-loaded release actually functions as claimed.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, 19, 26, 28-30 and 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2012/0011676) in view of Gilbert, JR. et al. (2012/0311813).
Regarding claim 12, Jung discloses a floor cleaning system comprising a robotic floor cleaning system, comprising: a mobile floor cleaning robot (20) movable across a floor surface, the mobile floor cleaning robot comprising an outer shell (21), a roller housing (space surrounding the roller) to receive a cleaning head assembly (roller 41) to agitate debris on the floor surface, a cleaning bin (43), an enclosed conduit (shown approximately at reference number 43a’ in Fig. 8) extending between the roller housing the cleaning bin, wherein the mobile floor cleaning robot is configured to generate a first airflow (via blower 22) to pull the debris into the roller housing, through the conduit and into an opening of the cleaning bin during a cleaning operation; and an evacuation station having a suction opening (62a) and an evacuation vacuum (91) in fluid communication with the suction opening, configured to receive the robot in a position in which the roller housing of a mobile cleaning robot is aligned with the suction opening and to operate the evacuation vacuum to generate a second airflow to draw debris from the cleaning bin, through the opening of the cleaning bin, through the conduit, into the roller housing, through the suction opening and into the evacuation station during an evacuation operation (as shown by air flow arrows in Fig. 8).  Additionally, Jung discloses that the user may directly clean the dust box (43), in paragraph 147, suggesting that the bin is removable or somehow otherwise openable, but Jung fails to specifically disclose that the cleaning bin is removable from the outer shell.  Gilbert discloses another similar cleaning robot, and teaches that the collection bin (420) is removable from the outer shell (398) of the cleaner, which is very well known in the art to allow for easier emptying of the bin, as well as increased access for maintenance, cleaning or other regular service actions.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the collection bin of Jung with a similar function of being removably connected to the remainder of the body, as taught by Gilbert, to similarly allow for easy emptying of the bin, as well as increased access for maintenance, cleaning or other regular service actions.  Additionally, Gilbert also discloses a similar roller housing with an extended (compared to Jung) enclosed conduit (210/394), which directs debris upward from the roller housing and into an upper portion of the cleaner, which will be understood to one of ordinary skill in the art to effectively improve the capacity of the collection bin by providing the inlet at an upper end to separate the inlet from the bottom collection surface.  Therefore, it would further have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar extended enclosed conduit between the roller housing and collection bin of Jung, as taught by Gilbert, to increase capacity of the collection bin.   
Regarding claim 13, Jung further discloses a roller (41) rotatably mounted in the roller housing with an axis parallel to the floor when the robot is placed on a floor surface for cleaning.  
Regarding claim 14, Jung discloses that the axis is a first axis, the roller is a first roller extending along the first axis parallel to the floor surface but fails to disclose that the cleaning head assembly comprises a second roller mounted to the roller housing, the second roller extending along a second axis parallel to the floor surface.  Gilbert also discloses that the  cleaning robot comprises a roller (310) and a second roller (320), which is well known in the art, extending along an axis parallel to the axis of the first roller, with the second roller providing additional cleaning functions and/or improved cleaning and debris collection due to the additional agitator, with Gilbert teaching that the gap (G in Figs. 2A-2B) to concentrate airflow between the rollers on a cleaning surface below the gap for improved cleaning (paragraph 40).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to either provide the cleaning robot of Jung with a second cleaning roller, as taught by Gilbert, or to provide the cleaning robot of Gilbert for use with the evacuation station of Jung, to provide the improved cleaning functions over a single roller robot.  
Regarding claim 15, as discussed supra, Gilbert specifically discloses a gap between the rollers, which is aligned with the opening of the roller housing, wherein the configuration of the evacuation station of Jung, when used with a cleaning robot having first and second rollers, in a similar manner disclosed by Jung for the single roller vacuum robot, will obviously operate the evacuation vacuum to generate the second airflow to draw the debris from the mobile floor cleaning robot, through the suction opening, and into the evacuation station with air flow through the roller housing at least partially passing through the gap taught by Gilbert, being the primary airflow path for collected debris, and having no other structure to prevent air being evacuated from the collection bin from passing through the gap.

Regarding claim 19, the combination of Jung and Gilbert provides all of the structure previously set forth in claim 12, and Jung further discloses that the cleaning robot further comprises a drive system (31a/b) operable to propel the mobile floor cleaning robot across a floor surface; and a controller (not shown) operably connected to the drive system (paragraph 120), the controller configured to, in a docking operation, operate the drive system to move the mobile floor cleaning robot to a position in which the roller housing is aligned with a suction opening of an evacuation station (paragraph 194-195).
 Regarding claims 26 and 32, Jung further discloses that the brush unit may be controlled to change rotation direction while the dust removal unit operates, in order to assist the dust removal unit (paragraph 199).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rotate both brushes, as taught by Gilbert, in a reverse direction during evacuation to provide the same function of assisting with removal of debris.  Jung further discloses that the robot and the maintenance station both have controllers (paragraphs 116 and 154, respectively), with the robotic controller controlling brush motion during floor cleaning operations, but Jung fails to disclose which controller is configured to transmit the signal to operate the brush roller(s).  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made for either one of the disclosed controllers to provide the signal to the robotic cleaner to rotate the brushes in a reverse direction during evacuation at the station, due to only two controllers being disclosed, and with such operations requiring some signal/input to change or activate specific operations.  
 Regarding claim 28, Jung and Gilbert both further discloses that the suction opening comprises longitudinally extending edges and laterally extending edges, the longitudinally extending edges being parallel to one another, and the laterally extending edges being parallel to one another, as seen in Figs. 1, 5A-5D, 6 and 15-17 of Jung and Fig. 29 of Gilbert.
Regarding claim 29, Jung and Gilbert both further discloses that the roller housing of the mobile floor cleaning robot is configured to receive at least one roller rotatable to agitate the debris on the floor surface.
Regarding claim 30, Jung further discloses that the mobile floor cleaning robot comprises a drive system comprising: a first wheel adjacent to a first side of the roller housing; and a second wheel adjacent to a second side of the roller housing.
Regarding claim 33, Gilbert further discloses that the cleaning robot comprises a spring-loaded release mechanism (410) for removably attaching the cleaning bin to the outer shell/housing (paragraph 114).
Regarding claims 34-37, Gilbert further discloses a filter (430) arranged above a debris collection cavity of the cleaning bin, which is understood to one of ordinary skill in the art to prevent debris from passing from the collection bin to the motor/fan of the suction unit to protect the motor and fan from damage or wear, and also discloses a filter door (445 in Fig. 24) and a rack (2510 in Fig. 25) to retain the filter within the dust bin (paragraph 143), all of which would also be further obvious to provide to the robotic cleaner of Jung, to provide the same advantage of protecting the motor and fan from debris, while also allowing for easy access/removal of the filter for cleaning or replacement, as is very well known in the art.  
Regarding claims 38 and 39, Gilbert further discloses a bin door (2310 in Fig. 23) with the inlet opening (2320) defined therein, which is also well known in the art to allow a user to more quickly empty the collection bin when emptied manually, as well as access the interior of the bin for additional cleaning or removal of clogged/stuck debris or material.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar bin door to the robotic cleaner of Jung, when configured to be removable, as taught by Gilbert, to provide the same advantage of faster emptying and access to the interior of the collection bin, as is very well known in the art.
Regarding claim 40, both Jung and Gilbert further disclose that the opening of the cleaning bin through which the debris is drawn is defined in a lateral side of the cleaning bin.


Claims 16, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2012/0011676) in view of Gilbert, JR. et al. (2012/0311813) as applied to claim 12, and further in view of Lee et al. (2009/0049640).
Regarding claim 16, Jung fails to disclose that the suction opening is configured to form a seal with the mobile floor cleaning robot.  Lee discloses another evacuation station for removing debris from a cleaning robot via suction, and teaches that the opening of the evacuation station for engaging the robot cleaner is provided with a sealing member (340) to seal a gap between the port of the robot cleaner and the suction opening of the evacuation station, teaching that the sealing member prevents loss of suction force through the gap (paragraph 61).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide some form of similar sealing device between the suction opening of Jung and the opening of the roller housing of the cleaning robot of Jung, as taught Lee, to seal the gap to prevent the loss of suction, which would be understood to anyone of ordinary skill in the art to improve removal of debris from the cleaning robot.  
Regarding claim 17, Jung discloses that the suction opening interacts with the opening in the roller housing to remove debris from the cleaning robot, such that is further would have been obvious, when applying a seal to the suction opening, as taught by lee, to configure the suction opening to form the seal with the roller housing of the mobile floor cleaning robot.
Regarding claim 27, Lee further discloses that the seal is fitted around the suction portion to surround the dust suction port, from which the debris is removed from the cleaner, which is necessary to provide a seal (if only partially surrounded, there would not be a seal to prevent suction loss), such that the seal when applied to the suction opening of Jung, would also obviously surround the opening in the roller housing to form a perimeter seal. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2012/0011676) in view of Gilbert, JR. et al. (2012/0311813) as applied to claim 12, and in view of Korean patent reference (KR 101202916; to be referred to hereinafter as KR916).
Jung fails to disclose that the mobile floor cleaning robot comprises a vacuum sealing member configured to be in an open position during the cleaning operation and to be in a closed position during the evacuation operation.  KR916 discloses another cleaning robot configured for use with an evacuation station for removing debris from the cleaning robot via suction, and teaches that a sealing member (142) for opening/closing two ducts that allow a suction unit (160) to provide suction to the cleaning robot inlet, when in a cleaning mode, and to provide pressurized air to a separate outlet that interacts with the evacuation station when emptying the cleaning robot, to improve and speed up evacuation of the robot. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar sealing member and separate pressure duct to the robot cleaner of Jung, to allow for optional suction during normal cleaning, or pressure to the pressure duct during evacuation, as taught by KR916, to improve and speed up evacuation of the robot, wherein the vacuum sealing member, when in the closed position, will block the first (not second; see rejection in paragraph 4 above) airflow (defined in the claims as from a robot vacuum of the mobile floor cleaning robot to pull debris into the roller housing) that draws debris in, thus reading on the new limitation of the claim, as best understood to be supported by the original application.

Response to Arguments
Applicant’s arguments, see page 1 (page number 8 of 13) of Remarks, filed 3 October 2022, with respect to the rejections of claims 26 and 32 under 35 U.S.C. 112(a) and 112(b) have been fully considered and are persuasive.  These rejections have been withdrawn. 
The remainder of the applicant’s arguments, filed 3 October 2022, with respect to the rejections of the claims over the prior art have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Jung in view of Gilbert, as discussed supra.  The examiner has applied the Gilbert reference to teach all of the structure that the applicant suggests that Jung is lacking, with all pending claim limitations addressed in the above rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        28 November 2022